Citation Nr: 1236875	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  06-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for shin splints of the lower left extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for shin splints.  In September 2005, the Veteran filed a notice of disagreement (NOD).  In February 2006, the RO granted service connection for residuals of a stress fracture in the right lower extremity and issued a statement of the case (SOC) denying service connection for shin splints of the left lower extremity.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006. 

In April 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection for shin splints of the left lower extremity (as reflected in a July 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In October 2011, the Board again remanded the claim to the RO, via the AMC, for further development.  After accomplishing additional action, the RO continued the denial of the Veteran's claim (as reflected in the July 2012 SSOC) and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished. 

2.  There is no competent medical evidence that the Veteran currently suffers from a disability manifested by shin splints related to active service.





CONCLUSION OF LAW

The criteria for service connection for shin splints of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also notified the Veteran that she could send VA information that pertains to her claim.  The September 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2005 letter, which meets Pelegrini's content of notice requirements, also meets the VCAA's timing of notice requirement.

Post rating, letters sent in March 2006 and July 2006 informed the appellant how disability ratings and effective dates are assigned and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  However, the timing of this notice does not prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs) and the report of a VA examination in July 2005.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative, on her behalf.  In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the paperless claims file contains letters sent to the Veteran not associated with the paper claims file, but no evidence pertinent to the present appeal.  The Board finds that no additional RO action to further develop the record on these claims is warranted.

Further, it is noted that in an October 2011 remand, the Board instructed the RO/AMC to verify the Veteran's current mailing address and to arrange for the Veteran to undergo VA examination.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2011, the RO/AMC performed a search of all past and present addresses for the Veteran.  It attempted to call the Veteran on the telephone number she had provided in earlier correspondence, but the number did not belong to the Veteran.  Letters were sent to several of the addresses found in the address search, including a post office box in Waterford, Pennsylvania and a home address in Harborcreek, Pennsylvania, neither of which were returned as undeliverable by the U.S. Postal Service.  The Board finds that the RO/AMC's attempts to verify the Veteran's address and to provide the Veteran with notification of her scheduled VA examination amounted to substantial compliance with the remand directive.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (holding that remand not required under Stegall where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance").

The record reflects that, pursuant to the October 2011 remand, in November 2011 the RO/AMC provided the Erie VA Medical Center (VAMC) with the Veteran's new address and requested that they schedule a VA examination, verify the Veteran's address, and provide her with notification of the examination at that address.  In December 2011, the Erie VAMC indicated that they had scheduled three separate examination appointments for the Veteran.  A notice from the Erie VAMC indicates that the Veteran called to cancel one of the examinations and failed to report for two of the examinations.  There is no evidence of record indicating that the Veteran requested that the examinations be rescheduled or that she provided good cause for her failure to report.  See 38 C.F.R. § 3.655 (2011).

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In light of the above, the Board finds that the RO has complied with the April 2010 and October 2011 remand instructions to the extent possible, and no further action in this regard is warranted.  Because the Veteran failed to report to VA examinations, as indicated in the prior remand, the claim is being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must show (1) a current disability; (2) an in-service precipitating disease, injury or event; and (3) nexus between the current disability and the in-service event."  Disabled American Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997)). 

After a full review of the record, including the medical evidence and statements made by the Veteran, the Board finds that service connection for shin splints of the lower left extremity is not warranted.

The Veteran's STRs show that she has had repeated problems with her feet and lower legs during her time in military service, brought on by the strain of running and exercise during her training.  The Veteran first reported pain in her right leg in April 2004, and was diagnosed with right tibia strain and medial tibial stress syndrome (MTSS) of the right leg.  The Veteran continued to report having right leg shin pain on multiple occasions in May and June 2004.  Radionuclide imaging performed in May 2004 showed increased activity in the proximal tibial metaphysis in the right leg and minimally increased activity in the more distal left tibial metaphysis in the left leg.  The Veteran was diagnosed with a proximal right tibial stress fracture, and the examiner noted that a subtle early stress fracture in the distal left tibia may be developing as well.

In July 2004, the Veteran reported a new pain in her right foot and was diagnosed with a second metatarsal stress fracture.  In August 2004 the Veteran reported pain in both lower legs and received a diagnosis of bilateral MTSS.  Later in August the Veteran reported to a sports medic that she experienced pain in her right tibia after running two miles, and was diagnosed with a stress fracture of the right tibia.

The Veteran's records show multiple treatments in September 2004 for stress fractures of the right tibia and the third metatarsal of the left foot.  The Veteran reported pain in her right shin and left foot for a period of several weeks and was diagnosed with a right tibia stress fracture.  During one examination of the right tibia, the examiner noted possible tibia tendonitis.  The Veteran was also seen for a follow-up to a stress fracture of the third metatarsal of the left foot.  She reported no pain at that time, and the examiner concluded that the issue was resolving.  That same month the Veteran was placed on limited duty due to bilateral MTSS and a third metatarsal stress fracture.

In October 2004, the Veteran reported that she was again experiencing bilateral lower shin pain, which had started approximately 1 week earlier.  The examiner noted no swelling, ecchymosis, or specific point tenderness.  The Veteran was diagnosed with bilateral shin splints and issued crutches and a recommendation for light duty pending further examination.  Another October 2004 health record indicates that the Veteran had bilateral shin splints and stress fractures of the tibia.

In November 2004, the Veteran was treated for stress fractures of the tibia and MTSS.  The physician assistant conducting the examination noted mild tenderness on palpation of the leg and indicated that the Veteran's closed stress fracture of the metatarsal bones had resolved, and that the closed stress fracture of the tibia was slowly improving.

In December 2004, the Veteran had a follow-up examination for closed stress fracture of the tibia and metatarsal bones.  The examination report indicates that she reported improvement regarding the pain in both shins, and that she was pain free with daily activities.  The examiner noted no tenderness on palpation or ambulation of the leg.

The Veteran reported for a follow-up examination for a stress fracture of the right tibia in January 2005, and told the examiner that she had pain over both shins, but that it had improved some since the last visit.  The physician assistant found that the Veteran had tenderness on palpation of both legs.  In February 2005 the Veteran reported continued bilateral leg and foot pain, which was diagnosed as closed fracture of the metatarsal bones and tibia, and in a separate medical appointment 
the Veteran received treatment for pain in her right foot, diagnosed by her examiner as a right foot sprain.

In March 2005, her records note that since her last physical examination, the Veteran incurred stress fractures of the metatarsals and tibia, although which leg was affected is not indicated.  A report of medical history from later that month shows right and left foot third metatarsal stress fractures and bilateral tibia stress fractures, and the Veteran included in her self-reported section that she had experienced "feet pain in both feet."  On an additional medical assessment from March 2005, the Veteran indicated that stairs and short walks gave her pain, and the examiner noted that she had received an administrative separation for tibial/metatarsal stress fracture.  The Veteran was discharged from active duty at the end of March 2005.

After submitting her claim for shin splints and a bilateral foot condition, the Veteran was given a VA examination by a doctor of osteopathic medicine at the Erie VAMC in July 2005.  The examiner reviewed the Veteran's STRs and discussed medical history with the Veteran.  The Veteran reported that she works as a cashier, requiring her to stand for approximately 8 hours day, and this causes her pain in her lower extremities.  She also reported that she cannot jump, and that she experiences occasional swelling in her legs.  The examiner noted tenderness in the Veteran's shin area, with pain that increased slightly upon repetitive movement.  The Veteran's bilateral knee flexion was measured as 0 to 120 degrees, bilateral ankle dorsiflexion as 0 to 20 degrees, and bilateral plantarflexion as 0 to 20 degrees.  The examiner noted no swelling or arch tenderness, and the Veteran reported no incidents or flare-ups.  The examiner ultimately opined that the Veteran previously had closed stress fractures of the metatarsal and tibia bones, but that x-ray findings showed that these issues were resolving.  The examiner further noted that the Veteran continued to experience pain bilaterally after periods of prolonged standing, but during the examination showed no signs of distress other than some tenderness to palpation.  The examiner also remarked that previous x-rays reviewed were negative for signs of injury. 

The evidence clearly reflects that she the Veteran has had numerous complaints of pain in her left lower leg.  However, pain, alone, without underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds, sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

The evidence of record indicates that the Veteran does not have a current disability due to shin splints of the left lower extremity.  The Veteran's VA examination indicates that while the Veteran may have had shin splints in the past, they have presently resolved.  Significantly, neither the Veteran nor her representative has presented or alluded to the existence of any evidence that, in fact, establishes a current disability upon which to predicate an award of service connection.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence indicates  that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he/she files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

 In the instant case, the claim for service connection for shin splints of the lower left extremity must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.
Hence, discussion of the remaining criteria for establishing service connection is unnecessary. 

In addition to the medical evidence, the Board has considered the oral and written assertions of the Veteran and her representative.  However, to the extent that any such assertions are being advanced to establish a current shin splint disability of the left leg, or that there exists a medical nexus between any leg pain and service, such evidence must fail.  While the Veteran is certainly competent to report her current symptoms of pain, the Board points out that the matter of diagnosis of a disability such as the type of disability at issue here is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor her representative is competent to render a probative (persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as either the nature or etiology of the Veteran's complaints about her left leg pain have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for shin splints of the lower left extremity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for shin splints of the lower left extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


